



BAR HARBOR BANKSHARES
EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN


ARTICLE I
PURPOSE


This Bar Harbor Bankshares Executive Change in Control Severance Plan (the
“Plan”) has been established by Bar Harbor Bankshares, a Maine corporation (the
“Company”) on November 20, 2018 (the “Effective Date”) to provide Participants
with the opportunity to receive severance protection in connection with a Change
in Control of the Company and/or Bar Harbor Bank & Trust, a subsidiary of the
Company (the “Bank”). The purpose of the Plan is to attract and retain talent
and to assure the present and future continuity, objectivity, and dedication of
management in the event of any Change in Control to maximize the value of the
Company and/or Bank on a Change in Control. The Plan is intended to be a top hat
welfare benefit plan under ERISA.


Capitalized terms used but not otherwise defined herein have the meanings set
forth in ARTICLE II.


ARTICLE II
DEFINITIONS


“Administrator” means the Compensation Committee or any committee thereof duly
authorized by the Board to administer the Plan.


“Applicable Benefits Multiplier” means the multiplier (expressed as a number of
months) contained in a Participant’s Participation Agreement that used to
determine the portion of the Participant’s Severance Payments described in
Section 4.01(b).


“Applicable Severance Multiplier” means the multiplier (expressed as a number of
months) contained in a Participant’s Participation Agreement that is used to
determine the portion of the Participant’s Severance Payments described in
Section 4.01(a).


“Bank” means “Bank” as defined in ARTICLE I, and includes any successor or
assign.


“Base Salary” means a Participant’s annualized base compensation at the rate in
effect on the Effective Date, and in all cases excluding bonuses, commissions,
overtime or any other form of variable or extra compensation.


“Beneficial Owner” means “Beneficial Owner” as defined in Rule 13d-3 and Rule
13d-5 under the Exchange Act; except that, in calculating the beneficial
ownership of any particular Person, such Person shall be deemed to have
beneficial ownership of all securities that such Person has the right to acquire
by conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only after the passage of time. The term
“Beneficial Ownership” has a corresponding meaning.


“Board” means the Board of Directors of the Company except to the extent the
Board has delegated its authority to the Board of Directors of the Bank.


“Business Combination” means any cash tender or exchange offer, merger or other
business combination, sale of stock, or sale of all or substantially all of the
assets, or any combination of the foregoing transactions.


“Cause” means, with respect to a Participant:


(a)the Participant’s conviction by a court of competent jurisdiction of a felony
involving dishonesty or fraud on the part of the Participant in violation of
applicable law in his or her relationship with the Employer Group or any willful
misconduct by the Participant which is materially injurious to the Employer
Group, monetarily;





--------------------------------------------------------------------------------







(b)any failure by the Participant substantially to perform any reasonable
directions of the Board or the Participant’s supervisor (other than failure
resulting from Disability or death) in relation to a matter of material
importance to the Employer Group and that comply with applicable laws and
regulations and that are consistent with Participant’s duties and
responsibilities to the Employer Group, within thirty (30) days after delivery
to the Participant by the Board or supervisor of a written demand for
substantial performance, which written demand shall specifically identify the
manner in which the Board or supervisor believes that the Participant has not
substantially performed; or


(c)the Participant intentionally provides materially false or misleading
information to, or otherwise misleads in any material respect, the Board, any
committee thereof, or any supervisor of the Participant.


“Change in Control” means the occurrence of any one of the following events:


(a)any person, including a group, as such term is used in Section 13(d) of the
Exchange Act, becomes the Beneficial Owner, directly or indirectly, of
securities of the Company or the Bank representing more than fifty percent (50%)
of the combined voting power of the Company’s or the Bank’s then outstanding
securities, other than as a result of an issuance of securities initiated by the
Company or the Bank in the ordinary course of its business;


(b)the Incumbent Board members cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual who becomes a
member of the Board subsequent to the Effective Date and whose election, or
whose nomination for election by the Company’s stockholders, to the Board was
either (i) approved by a vote of at least a majority of Incumbent Board members
or (ii) recommended by a corporate governance committee comprised entirely of
Incumbent Board
members shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest, other actual or threatened solicitation of proxies
or consents or an actual or threatened tender offer;


(c)the Company or the Bank is party to a Business Combination unless, following
consummation of the Business Combination, more than fifty percent (50%) of the
outstanding voting securities of the resulting entity are beneficially owned,
directly or indirectly, by the holders of the Company’s or the Bank’s
outstanding voting securities immediately prior to the Business Combination in
substantially the same proportions as those existing immediately prior to the
Business Combination; or


(d)the stockholders of the Company or the Bank approve a plan of complete
liquidation of the Company or the Bank or an agreement for the sale or
disposition by the Company or the Bank of all or substantially all of the
Company’s or the Bank’s assets to another person or entity that is not a
wholly-owned subsidiary of the Company or the Bank.


A Change in Control shall exclude any internal corporate change, reorganization,
or other such event, and a purchase of securities or assets of the Company or
the Bank by any employee benefit plan maintained by the Company or the Bank,
which occurred prior to or may occur following the Effective Date of this Plan.
Notwithstanding the foregoing, a Change in Control shall not occur unless such
transaction constitutes a change in the ownership of the Company and/or the
Bank, a change in the effective control of the Company and/or the Bank, or a
change in the ownership of a substantial portion of the Company’s and/or Bank’s
assets under Section 409A of the Code.


“Claimant” means “Claimant” as defined in Section 9.01.


“Code” means the Internal Revenue Code of 1986, as amended from time to time
(including any valid and binding governmental regulations, court decisions and
other regulatory and judicial authority issued or rendered thereunder).







--------------------------------------------------------------------------------





“Company” means “Company” as defined in ARTICLE I, and includes any successor or
assign.


“Compensation Committee” means the Compensation Committee of the Board.


“Confidential Information” means any and all information and compilations of
information, in whatever form or medium (including any copies thereof), relating
to any part of the business of the Employer Group, or the business of their
customers, provided to the Participant, or which the Participant obtained or
compiled or had obtained or compiled on the Participant’s behalf, which
information or compilations of information are not a matter of public record or
generally known or available to the public, or to those active in and/or
knowledgeable
of the banking and financial services industry, including, without limitation,
but subject to the foregoing:


(a)financial information regarding the Employer Group;


(b)personnel data, including compensation arrangements relating to the
Participant or any other employees of the Employer Group (provided that the
foregoing shall not restrict the Participant’s right to disclose this Plan to
the Participant’s advisers);


(c)internal plans, practices, and procedures of the Employer Group;


(d)the names, portfolio information, investment strategies, requirements,
lending or deposit information, or any similar information of any customers,
clients, or prospects of the Employer Group to the extent the Employer Group is
in discussions with any such prospect and to the extent that any such prospect
is not generally known to those active in or knowledgeable of the banking and
financial services industry;


(e)business methods and marketing strategies of the Employer Group;


(f)any other information expressly identified to the Participant as confidential
by the officers and directors of the Employer Group; and


(g)the terms and conditions of this Plan, the Participation Agreement, and any
documents or instruments executed in connection herewith that are not of public
record (provided that the foregoing shall not restrict the Participant’s right
to disclose this Plan to the Participant’s advisors).


“Covered Payments” means “Covered Payments” as defined in Section 7.01.


“Covered Period” means the period of time beginning on the first occurrence of a
Change in Control and lasting through the one-year anniversary of the occurrence
of the Change in Control.


“Disability” means, with respect to a Participant, a condition: (a) which causes
the Participant to be unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which can be expected to last for a continuous
period of not less than twelve (12) months; or (b) which results in the
Participant receiving, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which can be
expected to last for a continuous period of not less than twelve (12) months,
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Employer. Disability shall
be deemed to exist only when the disability has been certified to the Board by a
licensed physician approved by the Board.


“Effective Date” means “Effective Date” as defined in ARTICLE I.


“Eligible Employee” means the chief executive officer of the Company and any
other full-time employee of the Employer who is recommended by the chief
executive officer to the Administrator to be a key employee who should be
eligible to participate in the Plan. Eligible Employees shall be limited to a
select group of management or highly compensated employees within the meaning of
Sections 201, 301, and 404 of ERISA.





--------------------------------------------------------------------------------





“Employer” means the Company, the Bank or either of their respective successors
or assigns.


“Employer Group” means the Employer and any subsidiaries and other affiliates of
the Employer.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time (including any valid and binding governmental regulations,
court decisions and other regulatory and judicial authority issued or rendered
thereunder).


“Exchange Act” means the Securities and Exchange Act of 1934, as amended.


“Excise Tax” means “Excise Tax” as defined in Section 7.01.


“Good Reason” means, with respect to a Participant:


(a)a material reduction in the Participant’s Base Salary other than a general
reduction in Base Salary that affects all similarly situated executives in
substantially the same proportions;


(b)a material reduction in the Participant’s target annual bonus opportunity;


(c)a material diminution in the budget over which the Participant retains
authority;


(d)a relocation of the Participant’s principal place of employment by more than
one hundred (100) miles;


(e)the Employer’s failure to obtain an agreement from any successor to the
Company or the Bank to assume and agree to perform the obligations under the
Plan in the same manner and to the same extent that the Employer would be
required to perform, except where such assumption occurs by operation of law;


(f)a material diminution or adverse change in the Participant’s authority,
duties or responsibilities (other than temporarily while the Participant is
physically or mentally incapacitated or as required by applicable law); or


(g)any other action or inaction that constitutes a material breach by the
Employer Group of this Plan or any other agreement under which the Participant
provides services to the Employer Group or the Employer Group provides
compensation or benefits to the Participant. The Participant cannot terminate
his or her employment for Good Reason unless he or she has provided a written
notice of termination to the Employer of the existence of the circumstances
providing grounds for termination for Good Reason within thirty (30) days of the
initial existence of such grounds and the Employer Group has had at least thirty
(30) days from the date on which the notice of termination is provided to cure
such circumstances, if curable. If the Participant does not terminate his or her
employment for Good Reason within ninety (90) days after the first occurrence of
the applicable grounds, then the Participant will be deemed to have waived his
or her right to terminate for Good Reason with respect to such grounds.


“Healthcare Coverage” means coverage for a Participant and his or her
tax-qualified dependents under the Employer’s group health plan that provides
medical care (including group dental and vision), based on the applicable plans
and the Participant’s coverage elections in effect immediately prior to the
Participant’s Qualifying Termination date. The Employer’s group health plan does
not include other benefits offered under an Employer welfare plan such as life
insurance and disability insurance.


“Incumbent Board” means the individuals who, as of the Effective Date,
constitute the Board.


“Parachute Payments” means “Parachute Payments” as defined in Section 7.01.


“Participant” means “Participant” as defined in Section 3.01.





--------------------------------------------------------------------------------





“Participation Agreement” means the latest participation agreement delivered by
the
Employer to a Participant informing the Eligible Employee of the Eligible
Employee’s participation in the Plan.


“Plan” means “Plan” as defined in ARTICLE I, and as may be amended and/or
restated from time to time.


“Qualifying Termination” means the termination of a Participant’s employment
with the Employer during the Covered Period either:


(a)by the Employer without Cause; or


(b)by the Participant for Good Reason.


“Reduced Amount” means “Reduced Amount” as defined in Section 7.01(a).


“Release” means “Release” as defined in Section 6.01(d).


“Restricted Territory” means a fifty (50) “air” mile radius from any location in
which the Employer Group maintains an office as of the date of the Participant’s
termination of employment with the Employer Group.


“Restrictive Period” means the period commencing on the Effective Date and
terminating on the first (1st) year anniversary of the Participant’s termination
of employment with the Employer Group, regardless of reason and whether or not
the Participant incurs a Qualifying Termination.


“Severance Payments” mean “Severance Payments” as defined in Section 4.01.


ARTICLE III
PARTICIPATION


Section 3.01    Participants. Each Eligible Employee of the Employer who (a) is
chosen by the Administrator to participate in the Plan; (b) receives a
Participation Agreement from the Employer; (c) executes and returns such
Participation Agreement to the Employer in accordance with the terms of the
Participation Agreement; and (d) remains employed in an Eligible Employee
position through the date of a Change in Control shall be a “Participant” in the
Plan.


ARTICLE IV
SEVERANCE


Section 4.01 Severance Payments. If a Participant has a Qualifying Termination,
then, subject to ARTICLE VI, the Employer will provide the Participant with the
following payments (the “Severance Payments”):


(a)an amount equal to the product of (i) the Participant’s Applicable Severance
Multiplier and (ii) the Participant’s monthly rate of Base Salary in effect on
the date of the Participant’s Qualifying Termination, and


(b)an amount equal to the product of (i) the Participant’s Applicable Benefits
Multiplier and (ii) the excess of the total monthly premium cost for the
Participant’s Healthcare Coverage over the employee-paid portion of such
premiums, as determined immediately before the Participant’s Qualifying
Termination.


Section 4.02 Form of Severance Payments. The Severance Payments determined under
Section 4.01 will be paid in a single lump-sum on the sixty first (61st) day
following the date of the Participant’s Qualifying Termination.







--------------------------------------------------------------------------------





ARTICLE V
EQUITY AWARDS


Section 5.01    Equity Awards. The Plan does not affect the terms of any
outstanding equity awards granted by the Employer. The treatment of any
outstanding equity awards shall be determined in accordance with the terms of
the Employer equity plan or plans under which they were granted and any
applicable award agreements.


ARTICLE VI
CONDITIONS


Section 6.01    Conditions. A Participant’s entitlement to any Severance
Payments under ARTICLE IV will be subject to:


(a)the Participant executing and delivering to the Employer his or her
Participation Agreement in accordance with the terms thereof;


(b)the Participant experiencing a Qualifying Termination;


(c)the Participant’s strict compliance, for the full duration of the Restrictive
Period, with the covenants set forth in ARTICLE VIII; and


(d)the Participant executing a release of claims in favor of the Employer, its
affiliates and their respective officers and directors in a form provided by the
Employer (the “Release”) and such Release becoming effective and irrevocable
within sixty (60) days following the Participant’s Qualifying Termination.


ARTICLE VII
SECTION 280G


Section 7.01    Reduction. Notwithstanding any other provision of the Plan or
any other plan, arrangement or agreement to the contrary, if any of the payments
or benefits provided or to be provided by the Employer Group to a Participant or
for a Participant’s benefit pursuant to the terms of the Plan or otherwise
(“Covered Payments”) constitute parachute payments (“Parachute Payments”) within
the meaning of Section 280G of the Code and would, but for this ARTICLE VII, be
subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then the Covered Payments shall be either:


(a)reduced to the minimum extent necessary to ensure that no portion of the
Covered Payments is subject to the Excise Tax (that amount, after taking into
account the applicable federal, state, local and foreign income, employment and
excise taxes, the “Reduced Amount”); or


(b)payable in full if the Participant’s receipt on an after-tax basis of the
full amount of payments and benefits (after taking into account the applicable
federal, state, local and foreign income, employment and excise taxes (including
the Excise Tax)) would result in the Participant receiving an amount greater
than the Reduced Amount.


Section 7.02    Order of Reduction. Any such reduction shall be made in
accordance with Section 409A of the Code and the following:


(a)the Covered Payments which do not constitute nonqualified deferred
compensation subject to Section 409A of the Code shall be reduced first; and


(b)all other Covered Payments shall then be reduced as follows: (i) cash
payments shall be reduced before non-cash payments; and (ii) payments to be made
on a later payment date shall be reduced before payments





--------------------------------------------------------------------------------





to be made on an earlier payment date.


Section 7.03    Determinations. Any determination required under this ARTICLE
VII, including whether any payments or benefits are Parachute Payments, shall be
made by the Employer in its sole discretion. The Participant shall provide the
Employer with such information and documents as the Employer may reasonably
request in order to make a determination under this ARTICLE VII. The Employer’s
determination shall be final and binding on the Participant.


ARTICLE VIII
COVENANTS
Section 8.01    Non-Competition. As a condition of participating in this Plan,
the Participant shall not do any of the following within the Restricted
Territory during the Restrictive Period:


(a)engage in any brokerage, trust, banking, or other financial services as an
owner, employee, consultant, representative, or in any other capacity;


(b)directly or indirectly request or advise any past, present, or future
customers of the Employer Group to withdraw, curtail, or cancel his or her or
its business with the Employer Group;


(c)directly or indirectly cause, suggest, or induce others to call on any past,
present, or future customers of the Employer Group; or


(d)canvas, solicit, or accept any business on behalf of any other bank, trust,
or other financial services business operating within the Restricted Territory,
other than the Employer Group, from any past or present customer of the Employer
Group.


Section 8.02    Non-Solicitation. As a condition of participating in this Plan,
the Participant shall not, during the Restrictive Period, directly or
indirectly, by any means or device whatsoever, for himself or herself or on
behalf of, or in conjunction with, any other person, partnership, or
corporation, solicit, entire, hire or attempt to hire or employ any employee of
the Employer Group.


Section 8.03    Non-Disparagement. During the Restrictive Period, the
Participant shall not, directly or indirectly, make any statements,
declarations, announcements, assertions, remarks, comments or suggestions,
orally or in writing, that individually or collectively are, or may be construed
as being, defamatory, derogatory, negative, or disparaging to the Employer
Group, including any successor to any member of the Employer Group, or to any
director, officer, controlling shareholder, member, employee or agent of any of
the foregoing.


Section 8.04    Confidentiality. The Participant shall not, without the prior
written consent of the Employer Group, use or disclose, or negligently permit
any unauthorized person to use, disclose, or gain access to, any Confidential
Information, except in connection with any dispute that arises between the
Employer Group and the Participant, in which case such disclosure may be made to
the extent necessary to the Participant’s personal legal advisers and to courts
having jurisdiction over such matters.


Section 8.05    Return of Information. Upon termination of employment, the
Participant shall promptly deliver to the Employer: (i) all memoranda, (ii)
notes, (iii) records, (iv) manuals or (v) other documents, including all copies
of such materials containing Confidential Information, whether made or compiled
by the Participant or furnished to the Participant from any source by virtue of
the Participant’s relationship with the Employer Group.


Section 8.06    Cooperation. Regardless of the reason for the Participant’s
cessation of employment with the Employer Group, the Participant shall furnish
such information as may be in the Participant’s possession and will cooperate
with the Employer Group, as may reasonably be requested, in connection with any
claims or legal actions in which the Employer Group is or may become a party to.
The Employer will reimburse the Participant for any reasonable out-of- pocket
expenses the Participant incurs to satisfy his or her obligations under this
Section 8.06.





--------------------------------------------------------------------------------





Section 8.07    Reformation. To the extent that any covenant contained in this
ARTICLE VIII is held to be invalid, illegal, or unenforceable because of the
extent of activities, duration of such covenant, the geographic area covered
thereby, or otherwise, the court making such determination shall reform the
invalid, illegal, or unenforceable covenant to include as much of its nature and
scope as will render it enforceable and, in its reduced form, enforce the
covenant to the fullest extent of the law.


Section 8.08    Injunctive Relief. Upon a Participant’s breach of any covenant
contained in this ARTICLE VIII, the Employer will have no adequate remedy at
law, and accordingly will be entitled to specific performance and other
appropriate injunctive and equitable relief. Nothing herein shall be construed
as prohibiting the Employer from pursuing any other remedies available to it,
including the recovery of damages from the Participant.


ARTICLE IX
CLAIMS PROCEDURES


Section 9.01    Claims for Benefits. A Participant not receiving Severance
Payments who believes that he is eligible for such benefits, or a Participant
disputing the amount of Severance Payments, or any such Participant’s or
Participant’s authorized representative (the “Claimant”) may request in writing
that his claim be reviewed by the Administrator. All such claims for benefits
must be submitted to the Administrator at the address of the Employer’s
corporate headquarters within sixty (60) days after the Participant’s
termination of employment. The review of all claims for benefits shall be
governed by the following rules:


(a)Unless special circumstances exist, a Claimant who has filed a claim shall be
informed of the decision on the claim within ninety (90) days of the
Administrator’s receipt of the written claim. This period may be extended by an
additional ninety (90) days if special circumstances require an extension of
time, provided the Participant is notified of the extension within the initial
90-day period. The extension notice shall indicate:


i.The special circumstances requiring the extension of time; and


ii.The date, no later than one hundred eighty (180) days after receipt of the
written claim, by which the Claimant can expect to receive a decision.


(b)If a claim for benefits is partially or wholly denied, the Claimant will
receive a written notice that:


i.States the specific reason or reasons for the denial;


ii.Refers to the specific Plan provisions on which the denial is based;


iii.Describes and explains the need for any additional material or information
that the Claimant must supply in order to perfect the claim; and


iv.Describes the Plan’s review procedures and the time limits applicable to such
procedures, including a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.


Section 9.02    Appeal of Denied Claims. If the Claimant’s claim is denied and
he or she wants to submit a request for a review of the denied claim, the
following rules apply:


(a)If a Claimant wants his or her denied claim to be reconsidered, the Claimant
must send a written request for a review of the claim denial to the
Administrator no later than sixty (60) days after the date on which he or she
receives written notification of the denial. The Claimant may include any
written comments, documents, records or other information relating to the claim
for benefits. The Claimant shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relating to the claim for benefits. The Administrator’s review shall
take into account all comments,





--------------------------------------------------------------------------------





documents, records and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.


(b)The Administrator shall review the denied claim and provide a written
decision within sixty (60) days of the date the Administrator receives the
Claimant’s written request for review. This period may be extended by an
additional sixty (60) days if special circumstances require an extension of
time, provided the Participant is notified of the extension within the initial
60-day period. The extension notice shall indicate:


i.the special circumstances requiring the extension of time; and


ii.the date, no later than one hundred twenty (120) days after receipt of the
written request for review, by which the Claimant can expect to receive a
decision.


(c)If a claim for benefits is partially or wholly denied on appeal, the Claimant
will receive a written notice that:


i.states the specific reason or reasons for denial;


ii.refers to the specific Plan provisions on which the denial is based;


iii.includes a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the claim; and


iv.includes a statement of the right to bring a civil action under Section
502(a) of ERISA.


Section 9.03    Discretionary Authority. Any construction or interpretation of
the Plan’s provisions or decisions that the Administrator adopts in good faith
shall be binding upon all parties to, Participants in and beneficiaries of the
Plan, subject only to any rights of review by the Administrator provided by the
Plan, shall be given deference if subject to judicial review and shall be
overturned only if arbitrary or capricious.


Section 9.04    Limitations on Legal Actions. Claimants must follow the claims
procedures described in this ARTICLE IX before taking action in any forum
regarding a claim for benefits under the Plan. Furthermore, any such action
initiated by a Claimant under the Plan must be brought by the Claimant within
one (1) year of a final determination on the claim for benefits under these
claims procedures, or the Claimant’s benefit claim will be deemed permanently
waived and abandoned, and the Claimant will be precluded from reasserting it.


Section 9.05    Attorney’s Fees. In case of any disputes after exhaustion of the
claims procedures, the Employer and each Participant shall bear their own
attorneys’ fees incurred in connection with any disputes between them.


ARTICLE X
ADMINISTRATION, AMENDMENT AND TERMINATION


Section 10.01 Administration. The Administrator has the exclusive right, power
and authority, in its sole and absolute discretion, to administer and interpret
the Plan. The Administrator has all powers reasonably necessary to carry out its
responsibilities under the Plan including (but not limited to) the sole and
absolute discretionary authority to:


(a)administer the Plan according to its terms and to interpret Plan policies and
procedures;


(b)resolve and clarify inconsistencies, ambiguities and omissions in the Plan
and among and between the Plan and other related documents;


(c)take all actions and make all decisions regarding questions of eligibility
and entitlement to benefits,





--------------------------------------------------------------------------------





and benefit amounts;


(d)make, amend, interpret, and enforce all appropriate rules and regulations for
the administration of the Plan;


(e)process and approve or deny all claims for benefits; and


(f)decide or resolve any and all questions, including benefit entitlement
determinations and interpretations of the Plan, as may arise in connection with
the Plan.


The decision of the Administrator on any disputes arising under the Plan,
including (but not limited to) questions of construction, interpretation and
administration shall be final, conclusive and binding on all persons having an
interest in or under the Plan. Any determination made by the Administrator shall
be given deference in the event the determination is subject to judicial review
and shall be overturned by a court of law only if it is arbitrary and
capricious.


Section 10.02 Duration. If a Change in Control has not occurred, the Plan will
expire three (3) years from the Effective Date; provided, that the Plan will
automatically extend for additional one (1)-year renewal terms following the end
of the initial three (3)-year term. The Board may, however, determine at any
time at least one (1) year before the end of the initial term or on or before
the beginning of any renewal term that the Plan will not be extended after the
end of the initial term or such renewal term, as applicable. Upon a Change in
Control while the Plan is in effect, the Plan shall remain in effect through the
end of the Covered Period.


Section 10.03 Amendment. The Company reserves the right to amend or terminate
the Plan at any time, by providing at least ninety (90) days advance written
notice to each Participant; provided that no such amendment that has the effect
of reducing or diminishing the right of any Participant will be effective
without the written consent of such Participant.


ARTICLE XI
GENERAL PROVISIONS


Section 11.01 At-Will Employment. The Plan does not alter the status of each
Participant as an at-will employee of the Employer. Nothing contained herein
shall be deemed to give any Participant the right to remain employed by the
Employer or to interfere with the rights of the Employer to terminate the
employment of any Participant at any time, with or without Cause.


Section 11.02 Effect on Other Plans, Agreements and Benefits.


(a)In order to avoid duplication of severance benefits, (i) any Severance
Payments payable to a Participant under the Plan will be reduced by any
severance benefits to which the Participant would otherwise be entitled under
any general severance policy or severance plan maintained by the Employer or any
agreement between the Participant and the Employer that provides for severance
benefits (unless the policy, plan or agreement expressly provides for severance
benefits to be in addition to those provided under the Plan); and (ii) any
Severance Payments payable to a Participant under the Plan will be reduced by
any severance benefits to which the Participant is entitled by operation of a
statute or government regulations.


(b)Any Severance Payments payable to a Participant under the Plan will not be
counted as compensation for purposes of determining benefits under any other
benefit policies or plans of the Employer, except to the extent expressly
provided therein.


Section 11.03 Mitigation and Offset. If a Participant obtains other employment,
such other employment will not affect the Participant’s rights or the Employer’s
obligations under the Plan.


Section 11.04 Severability. The invalidity or unenforceability of any provision
of the Plan shall not affect the validity





--------------------------------------------------------------------------------





or enforceability of any other provision of the Plan. If any provision of the
Plan is held by a court of competent jurisdiction to be illegal, invalid, void
or unenforceable, such provision shall be deemed modified, amended and narrowed
to the extent necessary to render such provision legal, valid and enforceable,
and the other remaining provisions of the Plan shall not be affected but shall
remain in full force and effect.


Section 11.05 Headings and Subheadings. Headings and subheadings contained in
the Plan are intended solely for convenience and no provision of the Plan is to
be construed by reference to the heading or subheading of any section or
paragraph.


Section 11.06 Unfunded Obligations. The amounts to be paid to Participants under
the Plan are unfunded obligations of the Employer. The Employer is not required
to segregate any monies or other assets from its general funds with respect to
these obligations. Participants shall not have any preference or security
interest in any assets of the Employer other than as a general unsecured
creditor.


Section 11.07 Successors. The Plan will be binding upon any successor to the
Employer, its assets, its businesses or its interest (whether as a result of the
occurrence of a Change in Control or otherwise), in the same manner and to the
same extent that the Employer would be obligated under the Plan if no succession
had taken place. In the case of any transaction in which a successor would not
by the foregoing provision or by operation of law be bound by the Plan, the
Employer shall require any successor to the Employer to expressly and
unconditionally assume the Plan in writing and honor the obligations of the
Employer hereunder, in the same manner and to the same extent that the Employer
would be required to perform if no succession had taken place. All payments and
benefits that become due to a Participant under the Plan will inure to the
benefit of his or her heirs, assigns, designees or legal representatives.


Section 11.08 Transfer and Assignment. Neither a Participant nor any other
person shall have any right to sell, assign, transfer, pledge, anticipate or
otherwise encumber, transfer, hypothecate or convey any amounts payable under
the Plan prior to the date that such amounts are paid, except that, in the case
of a Participant’s death, such amounts shall be paid to the Participant’s
beneficiaries.


Section 11.09 Waiver. Any party’s failure to enforce any provision or provisions
of the Plan will not in any way be construed as a waiver of any such provision
or provisions, nor prevent any party from thereafter enforcing each and every
other provision of the Plan.


Section 11.10 Governing Law. To the extent not pre-empted by federal law, the
Plan shall be construed in accordance with and governed by the laws of Maine
without regard to conflicts of law principles. Any action or proceeding to
enforce the provisions of the Plan will be brought only in a state or federal
court located in the state of Maine, county of Hancock, and each party consents
to the venue and jurisdiction of such court. The parties hereby irrevocably
submit to the exclusive jurisdiction of such courts and waive the defense of
inconvenient forum to the maintenance of any such action or proceeding in such
venue.


Section 11.11 Clawback; FDI Act Compliance. Any amounts payable under the Plan
are subject to any policy (whether in existence as of the Effective Date or
later adopted) established by the Employer providing for clawback or recovery of
amounts that were paid to the Participant. The Employer will make any
determination for clawback or recovery in its sole discretion and in accordance
with any applicable law or regulation. In addition, and not withstanding any
provision herein to the contrary, any payments to a Participant under this Plan
or otherwise are subject to and conditioned upon compliance with Section 18(k)
of the Federal Deposit Insurance Act, 12 U.S.C. § 1828(k), and any regulations
promulgated thereunder.


Section 11.12 Withholding. The Employer shall have the right to withhold from
any amount payable hereunder any Federal, state and local taxes in order for the
Employer to satisfy any withholding tax obligation it may have under any
applicable law or regulation.


Section 11.13 Section 409A. It is intended that the payments and benefits set
forth in ARTICLE IV are, to the greatest extent possible, exempt from the
application of Section 409A of the Code, and the Plan shall be construed and
interpreted





--------------------------------------------------------------------------------





accordingly. However, if the Employer determines that all or a portion of the
Severance Payments provided under the Plan constitute “deferred compensation”
under Section 409A of the Code and that the Participant is a “specified
employee” of the Company, as such term is defined in Section 409A(a)(2)(B)(i) of
the Code then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A of the Code, the timing of
the applicable payments shall be delayed until the first payroll date following
the six-month anniversary of the Participant’s “separation from service” (as
defined under Section 409A of the Code) and the Employer shall (a) pay to the
Participant a lump-sum amount equal to the sum of the payments that the
Participant would otherwise have received during such six-month period had no
such delay been imposed and (b) commence paying the balance of the payments in
accordance with the applicable payment schedule set forth in the Plan. For
purposes of Section 409A of the Code, each installment payment provided under
the Plan shall be treated as a separate payment. To the extent required by
Section 409A of the Code, any payments to be made to a Participant upon his or
her termination of employment shall only be made upon such Participant’s
“separation from service” (as defined under Section 409A of the Code). The
Employer makes no representations that the Severance Payments provided under the
Plan comply with Section 409A of the Code, and in no event shall the Employer be
liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by the Participant on account of noncompliance
with Section 409A of the Code.







